CUSIP NO. 21075N204 Page7 of 7 EXHIBIT 99.2 TO SCHEDULE 13D/A The following schedule lists all transactions in shares of common stock of Contango Oil & Gas Inc. by the Reporting Persons during the past sixty days.All of the transactions were effected through one or more brokers in the ordinary course of business, as principal, in the open market on the American and/or other stock exchanges, or in over-the-counter transactions. Trade Date Transaction Type Quantity Price* 7/31/2009 8/3/2009 8/4/2009
